DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 31 May 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy has only been received of one of the listed non-patent literature publications.
Claim Objections
Claim(s) 1-9 is/are objected to because of the following informalities:
Claim 1, Ln. 4 recites “a patient” which should read “the patient” following the earlier recitation of a patient in Ln. 2
Claim 1, Ln. 10 recites “the computer” which should read “the at least one computer” for consistency with the earlier recitation
Claim 2, Ln. 2 recites “the computer” which should read “the at least one computer” for consistency with the earlier recitation
Claim 3, Ln. 7 recites “the computer” which should read “the at least one computer” for consistency with the earlier recitation
Claim 4, Ln. 2 recites “the computer” which should read “the at least one computer” for consistency with the earlier recitation
Claim 5, Ln. 2 recites “the computer” which should read “the at least one computer” for consistency with the earlier recitation
Claim 6, Ln. 2 recites “the computer” which should read “the at least one computer” for consistency with the earlier recitation
Claim 7, Ln. 3 recites “the computer” which should read “the at least one computer” for consistency with the earlier recitation
Claim 8, Ln. 2 recites “the computer” which should read “the at least one computer” for consistency with the earlier recitation
Claim 9, Ln. 3 recites “a patient” which should read “the patient” following the earlier recitation of a patient in Ln. 2
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the automated ventilation” in Ln. 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “automated ventilation”.
Claim 2 recites the limitation “perform an adaptation of the desired pressure value” in Ln. 6 which deems the claim indefinite. It is unclear whether this “adaptation” is a further defining of the adaptation recited in claim 1 or is a different adaptation. The former option appears most accurate. For the purposes of examination the limitation will be interpreted as reading “perform the adaptation of the desired pressure value”.
Claim 3 recites the limitation “at least one breathing gas sensor” in Ln. 5 which deems the claim indefinite. It is unclear whether the breathing gas sensor is intended to refer to the breathing gas sensor of claim 1 or to a new breathing gas sensor. For the purposes of examination the limitation will be interpreted as reading “the at least one breathing gas sensor”.
Claim 3 recites the limitation “perform an adaptation of the desired pressure value” in Ln. 7 which deems the claim indefinite. It is unclear whether this “adaptation” is a further defining of the adaptation recited in claim 1 or is a different adaptation. The former option appears most accurate. For the purposes of examination the limitation will be interpreted as reading “perform the adaptation of the desired pressure value”.
Claim 8 recites the limitation “the output” in Ln. 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “output”.
Claim 9 recites the limitation “the automated ventilation” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “automated ventilation”.
Claim 10 recites the limitation “the automated ventilation” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “automated ventilation”.
Claim 11 recites the limitation “the automated ventilation” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “automated ventilation”.
Claim 12 recites dependence on itself which deems the claim indefinite. For the purposes of examination the claim will instead be read as dependent on claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For the purposes of examination the claim will instead be read as dependent on claim 11. The claim recites dependence on itself which fails to meet the requirements of 35 U.S.C. 112(d).  Applicant may cancel the claim(s), amend 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “breathing gas delivery unit” in claims 1, 9, 10, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “breathing gas delivery unit” is best understood from the specification as at least: a piston unit KE, in which a piston KO can be moved to and fro by a motor M (¶0039).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of at least one anesthetic gas sensor”, “means of at least one pressure sensor”, and means of at least one computer” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of detecting two signals, providing an actuating signal, and adapting the desired pressure value. This judicial exception is not integrated into a practical application because all of 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3-4, 6, and 9-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 15/780,459 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 fall within the overall scope of reference application claim 10. A further mapping of claims is as follows:
Instant claim 3 vs. limitations in reference claim 1 (note in reference claim 1 that the detected volume flow is used to determine a tidal volume and the tidal volume is then used as a function in the adaptation of the desired pressure value)
Instant claim 4 vs. limitations in reference claim 1
Instant claim 6 vs. limitations in reference claim 1
Instant claims 9-12 vs. reference claim 10 in the same manner as instant claim 1
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falb et al. (U.S. Patent 5235971) in view of Westenskow et al. (U.S. Patent 5094235).
Regarding claim 1, Falb discloses an anesthesia ventilator (Fig. 2; Col. 4, Ln. 28 – Col. 5, Ln. 32) for automated ventilation of a patient, the anesthesia ventilator comprising: an expiratory port (leading into #12 along arrow 13) and an inspiratory port (leading out of #12 along arrow 13) for connecting a ventilation tube for supplying a breathing gas to the patient (delivery is to a patient); a breathing gas delivery unit (Fig. 2 #21; Col. 2, Ln. 28-38); at least one breathing gas sensor (Fig. 2 #26; Col. 2, Ln. 39-51) for detecting an anesthetic gas concentration; at least one pressure sensor (Fig. 2 #15; Col. 2, Ln. 52-63) for detecting a pressure of the breathing gas (gas within #21 is part of the breathing gas); at least one computer (Fig. 2 #6; Col. 4, Ln. 25-27), wherein the computer is configured to: actuate the breathing gas delivery unit as a function of the detected pressure (PI) and of a preset desired pressure value (PS) (Col. 4, Ln. 59-63). 
Falb fails to disclose performing an adaptation of the desired pressure value as a function of the detected anesthetic gas concentration.
Westenskow teaches that a routine anesthesia method involves a particular anesthetic agent concentration to be delivered in the maintenance phase which is then reduced down to zero during the recovery phase at the end of an anesthesia (Col. 3, Ln. 10-19). When operating the anesthesia ventilator of Falb in the recovery phase of an anesthesia, following the maintenance phase, there would no longer be a requirement for further anesthetic gas to be delivered and concentration actual value CI as measured by anesthetic gas sensor 26 would naturally drop. Thus, piston pump 21 would no longer be required to generate a pressure. One having ordinary skill in the art would have considered it prima facie obvious for a detected reduction in concentration actual value CI as measured by anesthetic gas sensor 26 which would occur during the recovery phase to cause a reduction of metering pressure set valve PS which would result in the disabling of piston pump 21 during the recovery phase when further anesthetic gas delivery is no longer required.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Falb performing an adaptation of the desired pressure value as a function of the detected anesthetic gas concentration based upon the expected operation of the anesthesia ventilator to no longer require further anesthetic gas delivery during the recovery phase at the end of an anesthesia which would be detected based upon a reduction in concentration actual I as measured by anesthetic gas sensor 26 obviously leading to a reduction of metering pressure set valve PS for the disabling of piston pump 21 in view of Westenskow.
Regarding claim 9, Falb discloses a process for operating an anesthesia ventilator (Fig. 2; Col. 4, Ln. 28 – Col. 5, Ln. 32) for automated ventilation of a patient, the process comprising the steps of: feeding a breathing gas to the patient via an inspiratory port (leading out of #12 along arrow 13) and returning the breathing gas via an expiratory port (leading into #12 along arrow 13) by operating a breathing gas delivery unit (Fig. 2 #21; Col. 2, Ln. 28-38); detecting an anesthetic gas concentration by means of at least one anesthetic gas sensor (Fig. 2 #26; Col. 2, Ln. 39-51); detecting a pressure of the breathing gas by means of at least one pressure sensor (Fig. 2 #15; Col. 2, Ln. 52-63); actuating the breathing gas delivery unit as a function of the detected pressure (PI) and of a preset desired pressure value (PS) (Col. 4, Ln. 59-63) by means of at least one computer (Fig. 2 #6; Col. 4, Ln. 25-27). The electronic control in Falb may be read under broadest reasonable interpretation as providing automated ventilation.
Falb fails to disclose adapting the desired pressure value as a function of the detected anesthetic gas concentration.
Westenskow teaches that a routine anesthesia method involves a particular anesthetic agent concentration to be delivered in the maintenance phase which is then reduced down to zero during the recovery phase at the end of an anesthesia (Col. 3, Ln. 10-19). When operating the anesthesia ventilator of Falb in the recovery phase of an anesthesia, following the maintenance phase, there would no longer be a requirement I as measured by anesthetic gas sensor 26 would naturally drop. Thus, piston pump 21 would no longer be required to generate a pressure. One having ordinary skill in the art would have considered it prima facie obvious for a detected reduction in concentration actual value CI as measured by anesthetic gas sensor 26 which would occur during the recovery phase to cause a reduction of metering pressure set valve PS which would result in the disabling of piston pump 21 during the recovery phase when further anesthetic gas delivery is no longer required.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Falb adapting the desired pressure value as a function of the detected anesthetic gas concentration based upon the expected operation of the anesthesia ventilator to no longer require further anesthetic gas delivery during the recovery phase at the end of an anesthesia which would be detected based upon a reduction in concentration actual value CI as measured by anesthetic gas sensor 26 obviously leading to a reduction of metering pressure set valve PS for the disabling of piston pump 21 in view of Westenskow.
Regarding claim 10, Falb discloses a computer (Fig. 2 #6; Col. 4, Ln. 25-27) for an anesthesia ventilator (Fig. 2; Col. 4, Ln. 28 – Col. 5, Ln. 32) for automated ventilation of a patient, wherein the computer is configured: to detect an anesthetic gas concentration signal (from Fig. 2 #26; Col. 2, Ln. 39-51), which indicates an anesthetic gas concentration in a breathing gas, to detect a pressure signal (from Fig. 2 #15; Col. 2, Ln. 52-63), which indicates a pressure of the breathing gas; to provide an actuating signal (Col. 4, Ln. 59-63) for a breathing gas delivery unit (Fig. 2 #21; Col. 2, Ln. 28-38), I) and of a preset desired pressure value (PS) (Col. 4, Ln. 59-63). The electronic control in Falb may be read under broadest reasonable interpretation as providing automated ventilation.
Falb fails to disclose performing an adaptation of the desired pressure value as a function of the detected anesthetic gas concentration signal.
Westenskow teaches that a routine anesthesia method involves a particular anesthetic agent concentration to be delivered in the maintenance phase which is then reduced down to zero during the recovery phase at the end of an anesthesia (Col. 3, Ln. 10-19). When operating the anesthesia ventilator of Falb in the recovery phase of an anesthesia, following the maintenance phase, there would no longer be a requirement for further anesthetic gas to be delivered and concentration actual value CI as measured by anesthetic gas sensor 26 would naturally drop. Thus, piston pump 21 would no longer be required to generate a pressure. One having ordinary skill in the art would have considered it prima facie obvious for a detected reduction in concentration actual value CI as measured by anesthetic gas sensor 26 which would occur during the recovery phase to cause a reduction of metering pressure set valve PS which would result in the disabling of piston pump 21 during the recovery phase when further anesthetic gas delivery is no longer required.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Falb performing an adaptation of the desired pressure value as a function of the detected anesthetic gas concentration signal based upon the expected operation of the anesthesia ventilator to I as measured by anesthetic gas sensor 26 obviously leading to a reduction of metering pressure set valve PS for the disabling of piston pump 21 in view of Westenskow.
Regarding claim 11, Falb discloses a process for operating an anesthesia ventilator (Fig. 2; Col. 4, Ln. 28 – Col. 5, Ln. 32) for automated ventilation of a patient, the process comprising the steps of: detecting an anesthetic gas concentration signal (from Fig. 2 #26; Col. 2, Ln. 39-51), which indicates an anesthetic gas concentration in a breathing gas; detecting a pressure signal (from Fig. 2 #15; Col. 2, Ln. 52-63), which indicates a pressure of the breathing gas; providing an actuating signal (Col. 4, Ln. 59-63) for a breathing gas delivery unit (Fig. 2 #21; Col. 2, Ln. 28-38) as a function of the detected pressure signal (PI) and of a preset desired pressure value (PS) (Col. 4, Ln. 59-63). The electronic control in Falb may be read under broadest reasonable interpretation as providing automated ventilation.
Falb fails to disclose adapting the desired pressure value as a function of the detected anesthetic gas concentration signal. 
Westenskow teaches that a routine anesthesia method involves a particular anesthetic agent concentration to be delivered in the maintenance phase which is then reduced down to zero during the recovery phase at the end of an anesthesia (Col. 3, Ln. 10-19). When operating the anesthesia ventilator of Falb in the recovery phase of an anesthesia, following the maintenance phase, there would no longer be a requirement for further anesthetic gas to be delivered and concentration actual value CI as measured I as measured by anesthetic gas sensor 26 which would occur during the recovery phase to cause a reduction of metering pressure set valve PS which would result in the disabling of piston pump 21 during the recovery phase when further anesthetic gas delivery is no longer required.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Falb adapting the desired pressure value as a function of the detected anesthetic gas concentration signal based upon the expected operation of the anesthesia ventilator to no longer require further anesthetic gas delivery during the recovery phase at the end of an anesthesia which would be detected based upon a reduction in concentration actual value CI as measured by anesthetic gas sensor 26 obviously leading to a reduction of metering pressure set valve PS for the disabling of piston pump 21 in view of Westenskow.
Regarding claim 12, Falb teaches the invention as modified above and further teaches the process is carried out with a computer program on at least one computer (Fig. 2 #6; Col. 4, Ln. 25-27). Control unit 6 must have programming to control its operation.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falb et al. (U.S. Patent 5235971) in view of Westenskow et al. (U.S. Patent 5094235) and further in view of Siegel et al. (U.S. Pub. 2008/0283059).
Regarding claim 6, Falb teaches the invention as modified above but fails to explicitly teach the at least one computer is further configured to actuate the breathing gas delivery unit such that the automated ventilation is carried out as a pressure support ventilation. However, the piston 21 of Falb delivers a pressurized supply of breathing gas.
Siegel teaches an anesthesia ventilator (Fig. 1; ¶0043) comprising automated ventilation carried out as a pressure support ventilation (¶¶0048-0050). Siegel teaches pressure support ventilation as providing the benefit of ensuring a minimum pressure is delivered for each spontaneous breath (¶¶0048-0050).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Falb the at least one computer is further configured to actuate the breathing gas delivery unit such that the automated ventilation is carried out as a pressure support ventilation in order to provide the benefit of ensuring a minimum pressure is delivered for each spontaneous breath in view of Siegel.
Regarding claim 7, Falb teaches the invention as modified above and further teaches at least one volume flow sensor (#18; Col. 4, Ln. 16-23) for detecting a volume flow of the breathing gas. Siegel as incorporated in the modified Falb further teaches the at least one computer is further configured to: detect an attempt at spontaneous breathing by the patient on the basis of the detected volume flow (¶0048); and carry out the pressure support ventilation with the use of the desired pressure value if an attempt at spontaneous breathing is detected (¶¶0048-0049).
Regarding claim 8, Falb teaches the invention as modified above and Siegel as incorporated therein further suggests as obvious the at least one computer is further configured to control output of a warning signal (¶0048 – whether criterion are met) as a function of detected attempts at spontaneous breathing and as a function of a presettable minimum ventilation rate (¶0048).
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Additionally, the above nonstatutory double patenting rejection must be addressed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Falb fails to teach or suggest determining a mean alveolar anesthetic gas concentration as well as an end-expiratory anesthetic gas concentration on the basis of the detected anesthetic gas concentration and using those two values when performing the adaptation of the desired pressure value. While those measures are recognized in the prior art there is no evidence that one having ordinary skill in the art beginning from Falb would have considered it prima facie obvious to have applied those particular values to the adapting of metering pressure set valve PS without improper hindsight reasoning.
Regarding claim 3, Falb fails to teach or suggest performing the adaptation of the desired pressure value based on a function of a detected volume flow and as a function of a detected carbon dioxide concentration. Falb does not teach detecting S without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785